Citation Nr: 0922881	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-00 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.  

3. Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 28, 1980 to 
December 18, 1980.  She served in the United States Army 
Reserve from August 1980 to November 1986.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  During the pendency of her appeal the 
appellant moved to the Commonwealth of Puerto Rico and her 
appeal was transferred to the Board of Veterans' Appeals 
(Board) from the RO in San Juan, the Commonwealth of Puerto 
Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the introduction to the October 2004 remand of the Board, 
the Board noted the RO had adjudicated the appellant's claims 
on the merits.  As there was a final rating decision denying 
the appellants claims new and material evidence was required 
to reopen her claims.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  

During the pendency of her appeal new regulations redefined 
"new and material evidence."  38 C.F.R. §§ 3.156(a) and 
3.159(c).  The provisions of 38 C.F.R. § 3.156 were changed 
only for claims filed on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2008)).  The appellant's requests to reopen her claims were 
received in March and June 2001.  Consequently, the old 
version of § 3.156 applies.  The letters and supplemental 
statements of the case sent to the appellant include the new 
version.  For claims files prior to August 29, 2001 the 
applicable regulations reads as follows: 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

To correct the error the claim must be remanded to properly 
notify the appellant of the applicable definition of new and 
material evidence, and to allow her an opportunity to submit 
new and material evidence as defined by 38 C.F.R. § 3.156 
(2001).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her 
representative a letter to properly 
notify her of the applicable definition 
of new and material evidence, which is as 
follows: New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

2.  If the benefit sought on appeal 
remains denied  the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




